Per Curiam:

This is an action to oust the defendant from the office of police judge of the city of Topeka and to install the plaintiff therein under the soldier and sailor preference law. (Gen. Stat. 1909, § 7879.) The intervening petitioner, J. M. Dumenil, pleads the same right and asks for the same remedy. The law referred to creates a preferred class from which appointments-shall be made, but there is no paramount right between members of the class who may apply for the office and are found to be competent, and one of them can not maintain an action therefor. (Campbell v. Sargent, 85 Kan. 590, 118 Pac. 71.) The demurrer to the petition and the demurrer to the intervening petition are sustained.